DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Liu et al. (IEEE article entitled “Deep Fitting Degree Scoring Network for Monocular 3D Object Detection”).
With respect to claim 1, Liu et al. disclose an obstacle detection method comprising acquiring position information of a two-dimensional detection frame (Section 3, first paragraph: “Figure 2 shows the overall pipeline, where we first perform regular 2D detection and then use an anchor-based regression module to regress the dimension and orientation of each object based on the image patch cropped by 2D detection results”) and position information of a three-dimensional detection frame of an obstacle in an image (Sections 3.1 and 3.2: an approximate location of a 3D cuboid detection frame with a 2D projection that has the largest overlap with the 2D detection result is determined and used as a seed-candidate to sample additional candidate locations); converting the position information of the three-dimensional detection frame of the obstacle into position information of a two-dimensional projection frame of the obstacle (section 3.2: the seed-candidate and the sampled candidates are projected on the 2D image); and optimizing the position information of the three-dimensional detection frame of the obstacle by using the position information of the two-dimensional detection frame, the position information of the three-dimensional detection frame and the position information of the two-dimensional projection frame of the obstacle in the image (Section 3.2, subsection “FQNet”: the network FQNet finds the best location of the 3D cuboid using an objective function that depends on the object image page I, which is determined by the 2D detection (Section 3), and the sampled 3D position Si, wherein the spatial relation between Si and the object is evaluated using the 2D projection of Si).
In addition, Liu et al. further disclose that the position optimization further comprises setting at least one constraint item for the position information of the three-dimensional detection frame of the obstacle by using the position information of the two-dimensional detection frame, the position information of the three-dimensional detection frame and the position information of the two-dimensional projection frame of the obstacle in the image (i.e., the “tight constraint” in Section 3), constructing a loss function using the constraint item (equation 1, on page 1060); and optimizing the position information of the three-dimensional detection frame of the obstacle using the loss function (final sentence of section 3.2; loss function L1 is used), as further required by claim 2. Furthermore, Liu et al. also discloses that the constraint item further comprises a third constraint item, which is set according to coordinates of left and right sides of the two-dimensional detection frame and coordinates of left and right sides of the two-dimensional projection frame of the obstacle (Section 3.2: the projected 3D bounding box is based on the 2D projected coordinates of the vertices of the 3D bounding box), as stipulated by claim 5; and that optimizing the position information of the three-dimensional detection frame using the loss function further comprises calculating initial loss, by using an initial prediction result of the three-dimensional detection frame of the obstacle and the loss function, as a reference loss; setting an initial solution space range according to a prediction error; performing random sampling m times within the initial solution space range, to obtain a set of position information of three-dimensional detection frames associated with sample points, wherein m is an integer greater than 0; calculating loss associated with the sample points according to the loss function; and comparing the loss associated with the sample points and the reference loss, to obtain a sample point with minimum loss, and taking position information of a three-dimensional detection frame associated with the sample point with the minimum loss as an alternative result, taking loss associated with the sample point with the minimum loss as an updated reference loss (Section 3.2, especially sub-section “Dense Sampling”: an approximate location is used as a seed candidate and additional candidates are sampled using three independent Gaussian distributions; the parameters of the distributions are estimated using the localization error in the training data, with the objective function evaluated for all candidates, i.e., the seed and the additional candidates), as required by claim 6.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 14-15, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al., in view of Rad et al. (US 2018/0268601 A1)
While Liu et al. discloses the functional operations recited in claims 10-11, 14-15, and 19-20, which correspond to the operations performed by the method of claims 1-2 and 5-6, as pointed out above, Liu et al. fails to specifically disclose that these operations are preformed by a device comprising at least one processor and a memory communicatively connected to the at least one processor and storing instructions that are executable by the processor for performing the operations, as further required by claims 10-11 and 14-15, or a non-transitory computer readable storage medium storing computer instructions which, when executed by a computer, cause the computer to perform these operations, as further required by claims 19-20. However, the Liu et al. article was published in the proceedings of a “Computer Vision” conference, and the use of such processors and computers executing such instructions to perform these types of manipulations is entirely routine in the art of image analysis, as evidenced by Rad et al. (paragraphs [0118]-[0119]). Because the use of such programmed processors and computers are well established for implementing such processing, it would have been obvious to one of ordinary skill in the art to use such implementations of the process described by Liu et al.
Allowable Subject Matter
Claims 3-4, 7-9, 12-13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nieuwenhuis et al. was cited by the JPO in the counterpart application in Japan and is therefore made of record. Ye et al. is the US equivalent of CN 111079619 A and is therefore made of record. Tong et al. teach using 2D projections for object detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
26 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665